DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 12-14 recite the limitation of “the structure or a tubular body disposed on a proximal side of the second cutting portion of the structure having a second non-cutting portion located on the proximal side of the second cutting portion” (emphasis added). The limitation of “the structure” referred back to “a structure” in line 4. Examiner notes that the structure as recited in line 4 includes a first cutting portion, a second cutting and a first non-cutting portion. The limitation in lines 12-14 has two scenarios, one of the two scenarios is “the structure… disposed on a proximal side of the second cutting portion of the structure having a second non-cutting portion located on the proximal side of the second cutting portion” this limitation renders the scope of the claim indefinite because the structure, which includes the first cutting portion, the second cutting and the first non-cutting portion of the structure, cannot disposed on a proximal side of the structure itself. For examination purpose this limitation has been interpreted as “”
Claims 2-7 and 18-20 are rejected for the same reason as claim 1 by virtue of dependency on claim 1.
Claim 8, lines 11-13 recite the limitation of “the structure or a tubular body disposed on a proximal side of the second cutting portion of the structure having a second non-cutting portion located on the proximal side of the second cutting portion” (emphasis added). Therefore, claim 8 is rejected for the same reason as claim 1. For examination purpose this limitation has been interpreted as “”
Claims 9-10 are rejected for the same reason as claim 8 by virtue of dependency on claim 8.
Claim 11, lines 12-14 recite the limitation of “the structure or a tubular body disposed on a proximal side of the second cutting portion of the structure having a second non-cutting portion located on the proximal side of the second cutting portion” (emphasis added). Therefore, claim 11 is rejected for the same reason as claim 1. For examination purpose this limitation has been interpreted as “portion located on the proximal side of the second cutting portion” Claim 11, line 5 recites “the structure has cutting portion”. It would be clearer if this limitation is amended to read “the structure has a cutting portion”.
Claims 12-17 are rejected for the same reason as claim 11 by virtue of dependency on claim 11.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Barry et al. (US 6,183,487) discloses a medical device (Figs. 1-3) for cutting an object inside a biological lumen, the medical comprising: a rotatable drive shaft 12 (Figs. 1-2); a structure 14 configured to be connected with a distal portion of the drive shaft and rotatable by the drive shaft; the structure having a cutting portion 18 having an outer peripheral surface configured to cut the object, and a non-cutting portion having an outer peripheral surface, the cutting portion having a first cutting portion 18; the non-cutting portion having a first non-cutting portion 20 located distal of the first cutting portion; a second non-cutting portion (the portion at lead line 28 and 14 as shown in Fig. 2) disposed on a proximal side of the first cutting portion. Barry fails to disclose a second cutting portion disposed proximal of the second non-cutting portion.
Barry (US 2002/0151917) discloses a medical device (Figs. 1-2) for cutting an object inside a biological lumen, the medical comprising: a rotatable drive shaft 26 (Figs. 1-2); a structure 28 configured to be connected with a distal portion of the drive shaft 
Bonnette et al. (US 2014/0005699) discloses a medical device for cutting an object inside a biological lumen, the medical comprising: a rotatable drive shaft 210 (Fig. 2); a structure 200 (Fig. 2) configured to be connected with a distal portion of the drive shaft and rotatable by the drive shaft; the structure having a cutting portion having an outer peripheral surface configured to cut the object, and a non-cutting portion having an outer peripheral surface, the cutting portion having a first cutting portion 220 and a second cutting portion 222 located proximal to the first cutting portion; the non-cutting portion having a first non-cutting portion (the cylindrical portion disposed proximal of the blades 220 and distal to the blade 222 as shown in Fig. 2) located between the first cutting portion 220 and the second cutting portion 222; a tubular body disposed on a proximal side of the second cutting portion of the structure having a second non-cutting portion located on the proximal side of the second cutting portion (the cylindrical portion disposed proximal of the blades 222 and distal to the distal end of catheter 210 as shown in Fig. 2)
Referring to claim 1, there is no art of record alone or in combination that teaches of a medical device for cutting an object inside a biological lumen that includes the 
Referring to claim 8, there is no art of record alone or in combination that teaches of a medical device for cutting an object inside a biological lumen that includes the combination of recited limitations in the claim. The art of record alone or in combination did not teach the structure is configured to satisfy Equations (B) and (H): c<d Equation (B) e<150 µm Equation (H) wherein c represents a maximum radius of an outer peripheral surface of the first non-cutting portion, d represents a maximum radius of an outer peripheral surface of the second non-cutting portion, and e represents a deviation distance from a tangent to the first non-cutting portion and the second non-cutting portion to a most distant portion of the cutting portion, which is most distant in a direction perpendicular to the tangent and away from a central axis of the structure, in a cross section along an axial direction of the structure.
Referring to claim 11, there is no art of record alone or in combination that teaches of a medical device for cutting an object inside a biological lumen that includes 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TUAN V NGUYEN/Primary Examiner, Art Unit 3771